Form 8-K/A Exhibit 99.02 SiBEAM, Inc. Consolidated Financial Statements Years Ended December 31, 2010 and 2009 Contents Report of Independent Auditors 1 Audited Consolidated Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Convertible Preferred Stock and Stockholders’ Deficit 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Table of Contents Report of Independent Auditors The Board of Directors and Stockholders SiBEAM, Inc. We have audited the accompanying consolidated balance sheets of SiBEAM, Inc. (the Company) as of December 31, 2010 and 2009, and the related consolidated statements of operations, convertible preferred stock and stockholders’ deficit, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of SiBEAM, Inc. at December 31, 2010 and 2009, and the consolidated results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. As discussed in Note 1 to the financial statements, SiBEAM’s recurring losses from operations and stockholders’ deficit raise substantial doubt about its ability to continue as a going concern. The December 31, 2010 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Ernst & Young LLP San Jose, California April 28, 2011 1 Table of Contents SiBEAM, Inc. Consolidated Balance Sheets (In Thousands, Except Share and per Share Amounts) December 31 Assets Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Inventories, net Prepaid expenses Other current assets 5 59 Total current assets Property and equipment, net Restricted cash – Other assets 72 28 Total assets $ $ Liabilities, convertible preferred stock and stockholders' deficit Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Payable to a related party – Line of credit – Deferred margin on sales to distributors 55 Deferred license revenue – Total current liabilities Other long term liabilities 69 Commitments and contingencies Convertible preferred stock 122,669,696 authorized shares, $0.001 par value: Series 1 convertible preferred stock: designated shares - 2,000,000: Issued and outstanding shares - 2,000,000 at December 31, 2010 and 2009 (aggregate liquidation preference of $1,250,000 at December 31, 2010) Series A convertible preferred stock: designated shares - 10,000,000: Issued and outstanding shares - 10,000,000 at December 31, 2010 and 2009 (aggregate liquidation preference of $15,000,000 at December 31, 2010) Series B convertible preferred stock: designated shares - 16,000,000: Issued and outstanding shares - 15,197,996 at December 31, 2010 and 2009 (aggregate liquidation preference of $25,000,500 at December 31, 2010) Series C convertible preferred stock: designated shares - 20,000,000: Issued and outstanding shares - 20,000,000 at December 31, 2010 and 2009 (aggregate liquidation preference of $40,000,000 at December 31, 2010) Series D convertible preferred stock: designated shares - 75,471,700: Issued and outstanding shares - 69,244,792 at December 31, 2010 and 2009 (aggregate liquidation preference of $36,699,740 at December 31, 2010) Stockholders' deficit: Common stock 171,000,000 authorized shares, $0.001 par value: Issued and outstanding shares - 3,275,394 at December 31, 2010 and2,949,529 at December 31, 2009 3 3 Accumulated other comprehensive income (loss) – (2
